Filed 12/18/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 252







State of North Dakota, 		Plaintiff and Appellee



v.



Jason Bradley Benefiel, 		Defendant and Appellant







Nos. 20120274 
&
 20120275







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Christine H. McAllister (on brief), Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee.



Jessica J. Ahrendt (on brief), 405 Bruce Avenue, Suite 101, Grand Forks, N.D. 58201, for defendant and appellant.

State v. Benefiel

Nos. 20120274 
&
 20120275



Per Curiam.

[¶1]	Jason Benefiel appeals from two district court orders revoking his probation and resentencing him for a period of five years’ imprisonment.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner